Citation Nr: 0007275	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-33 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

This case was the subject of a January 2000 hearing before 
the undersigned Board member.  During the hearing, the 
veteran raised the issue of a compensable rating for scars of 
the head.  This matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for headaches is not 
plausible.

3.  The claim for service connection for depression is not 
plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for depression is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends he has headaches and depression as a 
result of an inservice incident in which he was hit over the 
head with a crowbar.

Service medical records show that in May 1959 the veteran was 
struck about the body with a crowbar, and sustained 
lacerations of the face.  Upon hospital admission, the 
veteran was in no acute distress.  There was a full-thickness 
laceration of the left zygomatic arch.  The remainder of the 
physical examination was within normal limits.  Skull X-rays 
were negative.  The laceration of the face was repaired under 
local anesthesia.  The veteran remained neurologically clear, 
and was discharged five days after admission.  The diagnosis 
was laceration of the face.  The treating physician stated 
that the veteran was not fit for duty for one week, and 
recommended one week sick leave.

Psychiatric and neurologic clinical evaluation at the 
veteran's June 1961 service discharge examination was normal.  
The veteran has contended that this examination was highly 
cursory, and gives as an example a tattoo on his left upper 
arm which was noted at his June 1957 service enlistment 
examination which was not noted at his service discharge 
examination.

VA records of treatment dated in April 1996 reflect a history 
of an inservice head injury.  The veteran was noted to have 
increasing headaches.  He was noted to have been on Ritalin 
for attention deficit disorder since May 1995.

An April 1996 VA EEG report notes a history of head injury.  
The EEG was normal.

VA records of treatment in July 1996 include impressions of 
bipolar disorder and schizotypal personality.  The notes 
indicate that the veteran's problems did not seem to be 
related to any neurological problems.

An August 1996 VA neuropsychiatric evaluation report states 
that the findings with respect to the veteran pointed to the 
type of cognitive deficits observed in individuals who 
experience a chronic mental illness.

An October 1996 psychiatric examination, conducted for Social 
Security Administration disability determination, included 
diagnoses of depressive disorder not otherwise specified;  
rule out dysthymia;  rule out attention deficit disorder;  
history of alcohol dependence, in remission since 1984;  and 
history of head trauma in 1958.

VA records of supportive intervention for ongoing life 
problems from July 1996 to October 1996 include observations 
of depression.

A letter from the veteran's sister, received in October 1996, 
discusses the veteran's lifelong mental disabilities, to 
include unusual behavior and diagnoses of attention deficit 
disorder and paranoid schizophrenia.  She asked that the 
veteran be offered help to the extent possible.

A letter from the veteran's mother, received in October 1996, 
discusses the veteran's mood swings, short temper, and lack 
of trust.  She felt that the veteran was in need of 
assistance.

A functional capacity assessment by a psychologist conducted 
in December 1996 reflects that the veteran gave a history of 
depression since 1994, when he began caring for his ill 
mother.  He was noted to have been in psychiatric treatment 
since April 1996.  Examination suggested depression, not 
otherwise specified.
 
During a January 1997 VA psychiatric examination, the 
examining physician determined that no Axis I diagnosis was 
warranted.   The examiner opined that the veteran's 
abnormality and behavior were a result of the impact of 
longstanding alcohol withdrawal on an unstable and perhaps 
eccentric personality.  The examiner opined that the 
connection of the veteran's behavior to a head injury 
appeared to be vague and highly unlikely.

During a January 1997 VA neurological examination, the 
diagnoses were history of head injury, and headaches of 
uncertain etiology.

Records from Affiliated Internists from May 1995 to June 1997 
diagnose the veteran as having attention deficit disorder, 
and also note diagnoses of schizotypal disorder and bipolar 
disorder.

A letter dated in October 1997 from a VA treating 
psychiatrist states that the veteran had been a patient of 
the VA clinic since May of 1996.  The diagnoses indicated 
were dysthymia, and anxiety disorder secondary to a general 
medical condition.

During a March 1999 RO hearing, the veteran testified that 
after hospitalization for the inservice head injury, he was 
seen by a psychiatrist; however records of these psychiatric 
visits were not in his claims file.  He was currently 
receiving treatment for headaches and depression, and taking 
multiple medications for these conditions.  He said that 
service medical records of visits with a corpsman for 
psychiatric and headache problems were missing.   

A December 1999 letter from a VA psychiatrist states that the 
veteran is currently being treated for chronic anxiety and 
episodic symptoms of depression.

During his January 2000 Board hearing, the veteran testified 
that he started having headaches right after the inservice 
incident in which he was hit over the head with a crowbar.  
He said that he was treated by a family doctor for headaches 
and anxiety soon after being discharged from service.  He 
said he currently had headaches 2 to 4 times per week.  He 
said he had tried to obtain the records of private treatment 
he received soon after service, but that they had not been 
retained by the physician.  He said he began to feel 
depressed right after discharge from service.  He treatment 
at that time but was scared to pursue treatment.  Physicians 
had told him at that time that his psychiatric problems were 
related to the inservice head injury.  He began receiving 
psychiatric help from VA in 1996.  He stated that he received 
inservice psychiatric care during the period of sick leave 
after he was released from hospital treatment for the 
inservice head injury.  

Additional RO hearings conducted prior to March 1999 are 
essentially cumulative of the Board and RO hearings described 
above with respect to the issues of service connection for 
headaches and depression.

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993). 
The quality and quantity of evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  If the veteran has not presented a well-
grounded claim, his appeal on the pertinent issues must fail 
and there is no duty to assist him further in the development 
of the claim.  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1131;  
38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has s such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

In addition to the medical evidence discussed above, the 
Board has examined all other medical evidence of record, and 
here asserts that none of the evidence constitutes a 
"nexus" between the veteran's inservice head injury and 
current depression or headaches.

The Board acknowledges the veteran's assertion that he 
currently has depression and headaches as a result of the 
inservice incident in which he was struck in the head with a 
crowbar.  However, competent medical evidence to this effect 
would be required to well ground the veteran's claims.  The 
veteran, as a lay person, is not competent to provide medical 
opinions, and his assertions as to medical diagnosis or 
causation cannot constitute evidence of a well-grounded 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit.  

The Board further acknowledges the veteran's assertion that 
physicians have told him that his depression and headaches 
are a result of the inservice incident in which he was struck 
in the head with a crowbar.  The Board notes that a statement 
about what a doctor told a lay claimant may not constitute 
the required medical evidence for a well-grounded claim.  See 
Franzen v. Brown, 9 Vet. App. 235, 238 (1996). 

In sum, there is no medical "nexus" evidence of record 
linking current headaches or depression to the veteran's 
inservice head injury or any other disease or injury during 
service.  Accordingly, the claims for service connection for 
headaches and depression must be denied as not well grounded.  
Caluza;  Epps.


ORDER

The claim for service connection for headaches is denied.

The claim for service connection for depression is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

